GRAY, Justice,
dissenting.
Pablo had the same rights as everyone. Pablo could have chosen to avoid the consequences of committing crime simply by not committing crime. He elected to commit a crime and is now suffering the civil consequences thereof. The State has a legitimate interest in providing for the best interest of children whose parents are not able to take care of them.
Pablo says the new law impacts a vested right. Even while incarcerated, Pablo had all the rights of a parent. His parental rights are not being terminated because he is incarcerated. While incarcerated he also had all the parental obligations of any other parent. His parental rights are being terminated because while he has been incarcerated he has failed to fulfil his parental obligations.
Because there is sufficient evidence that Pablo committed the predicate act for termination of his parental rights as set forth in subsection Q, I would overrule his challenge to this ground. Tex.Fam.Code Ann. § 161.001(1)(Q) (Vernon Supp.2001). Because only one ground for termination need be alleged and proved, I would affirm the termination on this ground. Presumably, because we are now beyond September 1, 1999, the State may file a new petition alleging subsection Q as a ground for termination based on the two year time period prior to the date of the filing of the new petition and it would not suffer from the retroactivity problem as defined by the majority.
I have dissented from the litany of this Court’s cases discussed in the majority opinion with one exception. I agree that to perform our duty to strictly scrutinize the termination of parental rights, it is necessary to review claims of legal and factual insufficiency of the evidence that were not properly raised in the trial court. See In the Interest of A.P. and I.P., 42 S.W.3d 248 (Tex.App.—Waco 2001, no pet. h.). While I am bound by the prior decisions of this Court, because of the recency of those decisions and because motions for rehearing or petitions for review have been filed in several of those cases, I feel it is nevertheless appropriate to note my dissent in this case.
Accordingly, I respectfully dissent from the majority opinion for the reasons expressed herein and in the dissents to the opinions relied upon by the majority.